 HARTZ MOUNTAIN CORPORATIONThe Hartz Mountain Corporation and District 65,U.A.W.The Hartz Mountain Corporation and Local 806, In-ternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America,Petitioner. Cases 22-CA-9106, 22-CA-9588,22-RC-7803, 22-RC-7753, and 22-RC-7754February 19, 1982DECISION, ORDER, AND DIRECTIONOF ELECTIONMIMBERS FANNING, JENKINS, ANDZIMMERMANOn November 6, 1981, Administrative LawJudge Raymond P. Green issued the attached De-cision in this proceeding. Thereafter, the Respond-ent filed exceptions and a supporting brief, andDistrict 65, U.A.W., filed a brief in opposition tothe Employer's exceptions to the Decision of theAdministrative Law Judge.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the request of District 65,U.A.W., to withdraw its charges in Cases 22-CA-9106 and 22-CA-9588 be, and it hereby is, granted,and that the consolidated complaint in said casesbe, and it hereby is, dismissed in its entirety.Ir IS FURTHER ORI).REI) that the disclaimer ofinterest filed by Local 806, International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, be, and it hereby is, approved;and that the request by Local 806 to withdraw itspetitions in Cases 22-RC-7753 and 22-RC-7754and its intervention in the petition filed by District65 in Cases 22-RC-7803, be, and it hereby is, ap-proved with prejudice.IT IS FURTHHI R ORD)FERED that the election heldon April 20, 1979, be, and it hereby is, declared anullity; and that Case 22-RC-7803 be severed andremanded to the Regional Director for Region 22for the purpose of holding forthwith an election260 NLRB No. 55based on the Stipulation for Certification UponConsent Election approved on March 30, 1979.Local 806, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica, which received a majority of the votes inthe election conducted on April 20, 1979, has dis-claimed interest in representing the employees inthe unit found appropriate, leaving the results ofthe April 20, 1979, election indeterminate. For thisreason, and not due to any finding of objectionableconduct or unfair labor practices by any party par-ticipating in the April 20, 1979, election, a newelection is being directed among the remaining par-ties based on the Stipulation for Certification UponConsent Election approved March 30, 1979.[Direction of Election and Excelsior footnoteomitted from publication.]DECISIONSTATEMENT OF THE CASERAYMONDII P. GRF.-EN, Administrative Law Judge: Ahearing in the above-captioned consolidated cases com-menced before me on June 23, 1981, and has continuedon various days during the months of June, July, Sep-tember, and October 1981.' As of this date counsel forthe General Counsel have called 35 witnesses to testifyin this proceeding and have not yet completed the pres-entation of their case.It is noted that, although served with the notices ofhearing in this proceeding. Local 806, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, herein called Local 806, hasneither appeared nor participated in this hearing, exceptto the extent that counsel representing that labor organi-zation appeared at a meeting held at my office onAugust 12, 1981, to discuss the possibility of resolving allor part of the matters in dispute.The fourth amended consolidated complaint in thismatter was issued by the Regional Director for Region22 on June 23, 1981. That complaint, as amended duringthe course of the hearing, set forth, inter alia, the follow-ing allegations:2(I) From October 1978 to April 1979 the Respondentthreatened to close its facility or to move its facility if itsemployees selected District 65, U.A.W., as their collec-tive-bargaining representative.(2) From October 1978 to April 1979 Respondentthreatened its employees with the loss of benefits andthreatened other reprisals to discourage them from se-lecting District 65 rather than Local 806 as their collec-tive-bargaining representative.At the conmmllencerenn of the hearing. the charges in Case, 22-CA10092 and 22 CA 107223 ere severed frorm the instant proceeding Ina.-muth as Ihei allegations Ihereln were ettrled before the hearing openedII il agreed that tIh Respondelil is an cmploser engaged In corn-roero, wilhin the nlcaning oft Se, 2(2), (61. and (7) of the Act There al,.ois rnor diipulc lh;l I)striol 65 and I. oal 106 are labor organlatloinsitthlrl Ihc meaning of Sec 215) of the Acl323 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(3) From October 1978 to April 1979, the Respondentthreatened its employees to refuse to bargain with Dis-trict 65 if its employees selected that Union rather thanLocal 806 as their collective-bargaining representative.(4) From October 1978 to April 1979, the Respondentpromised wage increases to its employees in order to en-courage them to select Local 806 rather than District 65as their collective-bargaining representative.(5) In November 1978 and in mid-1980, the Respond-ent threatened employees with retaliation for engaging inactivities on behalf of District 65.(6) In November and December 1978, the Respondentinterrogated an employee regarding his activities onbehalf of District 65.(7) On July 8, 1981, the Respondent interrogated anemployee concerning the identity of witnesses to becalled in the instant proceeding.(8) From the latter part of April or the beginning ofMay 1979 and on or about May 21 and 27, 1981, the Re-spondent threatened employees with reprisals in order todiscourage them from giving testimony.(9) From December 1978 through April 1979, the Re-spondent kept its employees' activities under surveillanceon behalf of District 65.(10) From October 1978 to April 1979, the Respondentaccorded preferential treatment to supporters of Local806 by allowing them to campaign freely throughout theRespondent's facility whereas such activity was prohibit-ed by supporters of District 65.(11) Since October 1978, the Respondent has givenpreference in hiring to applicants for employment re-ferred by supporters of Local 806.(12) Since October 1978 and until December 1978 theRespondent has solicited and encouraged its employeesto sign union authorization cards on behalf of Local 806.In addition, the General Counsel seeks a bargainingorder in favor of District 65 notwithstanding the factthat Local 806 obtained a majority of the votes cast in anelection conducted on April 20, 1979, in the related rep-resentation proceeding described hereinafter. In this re-spect, the General Counsel contends, inter alia, that Dis-trict 65, at a relevant period of time, represented a ma-jority of the bargaining unit employees as evidenced bytheir execution of District 65 authorization cards, thatLocal 806 was the recipient of substantial assistance fromthe Respondent, and that the unfair labor practices al-leged to have been committed were of such a nature asto make impossible the holding of a fair and free elec-tion.The Respondent denied the allegations of the consoli-dated complaint and, based on its position and the expec-tation that it will vigorously defend its position, it is ap-parent that substantial issues of fact and credibility willneed to be resolved. The Respondent additionally con-tends that many of the allegations of the complaint andmuch of the proof presented thus far relate to conductcommitted by rank-and-file employees whose actionstherefore cannot bind the Respondent. Moreover, theRespondent argues that, even if the conduct alleged isproved and even if it is shown that it were authorized ordirected by the Company, a bargaining order would notbe appropriate inasmuch as District 65 lost the electionand a majority of the votes were cast in favor of Local806, the competing labor organization.3The election described above was held in connectionwith petitions for elections filed by both District 65 andLocal 806. The petitions in Cases 22-RC-7753 and 22-RC-7754 were filed by Local 806 on January 11, 1979.The petition filed by District 65 in Case 22-RC-7803was filed on March 12, 1979. On March 27, 1979, bothUnions and the Respondent executed a Stipulation forCertification Upon Consent Election which was ap-proved by the Acting Regional Director for Region 22on March 30, 1979. Pursuant to the stipulation, a secret-ballot election was held on April 20, 1979, wherein theproduction and maintenance employees at the Respond-ent's Jersey City, New Jersey, facility voted. The tally ofballots shows that Local 806 received 178 votes, thatDistrict 65 received 156 votes, that one vote was castagainst both Unions, and that there were two challengedballots.Following the election, District 65, on April 26, 1979,filed timely objections to the election, alleging that theRespondent and Local 806 engaged in conduct requiringthat the election be set aside. Pursuant to a Report onObjections, order consolidating cases, and notice of hear-ing, dated July 17, 1979, the Regional Director forRegion 22 recommended to the Board that a hearing beheld on certain of the allegations of objectionable con-duct by Respondent and Local 806. Accordingly, thematters alleged by District 65 as objectionable conductin the representation cases were thereafter consolidatedwith the allegations of the unfair labor practice proceed-ings. In the objections District 65 alleges, as against theCompany, essentially the same conduct as is alleged inthe unfair labor practice complaints, except as to conductoccurring prior to the filing of the representations peti-tions. As against Local 806, District 65's objectionsallege as follows:1. That Local 806 "threatened loss of jobs and benefitswere District 65 to win the election."2. That Local 806 made material misrepresentations offact at a time when District 65 could not make an appro-priate response.3. That Local 806 promised "pay raises and direct cashpayments" to induce voters to vote for it.4. That Local 806 told employees that it and the Com-pany had already reached agreement on wage increasesfor employees which would be retroactive to December1.5. That Local 806 told employees that the employerwould never recognize District 65 as the collective-bar-gaining representative.It is noted that the same parties to this proceeding hadpreviously been involved in prior unfair labor practicelitigation in Hartz Mountain Corporation, 228 NLRB 492(1977), enfd. 593 F.2d 1155 (D.C. Cir. 1978). In that case,wherein the initial charge was filed on November 23,1973, the court of appeals, on September 26, 1978, en-forced the Board's Order and concluded, inter alia, thatthe evidence supported the Board's findings that the Re-: Seec for example, Mr. Wicke Lid. Co., 172 NLRB 168() (1968). CfVermon Dcvice .Inc., 215 NLRB 425 (1974).324 HARTZ MOUNTAIN CORPORATIONspondent had given unlawful assistance to Local 806 inthe following respects: by having supervisors solicit em-ployees to sign Local 806 membership cards; by allowingLocal 806 adherents to solicit membership cards on com-pany time and premises; by discharging employees whosupported District 65; and by recognizing Local 806 asthe representative of its employees at a time when it didnot have majority support from the employees in the ap-propriate bargaining unit. While it should not be con-cluded that the prior case is, itself, evidence in support ofthe allegations herein, it is clear that the General Counselis taking the position that the prior unlawful conduct hadcontinued even after entry of the court's order. It also isevident that whereas the prior case took almost 5 yearsfrom the filing of the first charge to the court's decree,the present cases, given the issues presented and thenumber of witnesses to be called, will probably take anequal or greater amount of time before a final resolutioncan be made on the merits.On October 13, 1981, Local 806 by Anthony Calagna,its treasurer, filed the following letter with the RegionalDirector for Region 22:Please be advised that Local 806 IBT, hereby with-draws its petitions for certification in Case Nos. 22-RC-7753 and 22-RC-7754. Local 806 also with-draws its intervention in the petition filed by Dis-trict 65 in case No. 22-RC-7803.Please be further advised that Local 806 disclaimsany interest in representing the employees at HartzMountain Jersey City plant. Local 806 has no ob-jection to an immediate election to be held at theplant with only District 65 on the ballot.On October 16, 1981, District 65 filed with me, afterserving all the parties, the following motion:District 65, U.A.W., the Charging Party herein, re-spectfully moves the Administrative Law Judge inthe instant case to permit withdrawal of the chargesin this case on the following basis:I. Since October 23, 1978, the employees at theJersey City plant of Hartz Mountain have gone un-represented.2. On April 20, 1979, an election was conductedwherein District 65 and Local 806, IBT, were bothon the ballot. The results of that election werenever certified since District 65 filed objections tothe election and unfair labor practice charges. Aconsolidated hearing on the objections and com-plaint flowing from those charges has been in prog-ress since June 26, 1981.3. District 65 has now received a copy of a dis-claimer and withdrawal of interest in this matter byLocal 806. A copy of said disclaimer is attachedhereto.4. District 65 requests withdrawal of the withincharges on the following conditions:(a) that the election conducted on April 20,1979 be declared a nullity;(b) that the Administrative Law Judge and theBoard direct another election;(c) that District 65 be the only labor organiza-tion on the ballot seeking certification of the em-ployees; and(d) that the eligibility date for voting in suchelection be fixed as soon as possible.5. Should the Administrative Law Judge or theBoard not approve the withdrawal of the chargesbased on the foregoing conditions, the ChargingParty urges that the trial in this matter continueforthwith.In connection with District 65's motion, the GeneralCounsel does not object to the motion, asserting that itsapproval would be a reasonable way to resolve the un-derlying question concerning representation and avoidingthe extensive costs and delays attendant to the litigationof these cases.The Respondent, however, opposes District 65'smotion, asserting a number of grounds for denying it.Primarily, the Respondent contends that Local 806's dis-claimer of interest should not be honored because it isuntimely and inappropriate for reasons of law and ofpublic policy.On October 16, 1981, I directed the parties to submitwritten memoranda in support or in opposition to themotion and set October 26, 1981, as the filing date. Afterdue consideration, it is recommended that District 65'smotion be granted in its entirety for the reasons set forthbelow.ConclusionsIt is axiomatic that a labor organization, as a generalmatter, cannot be compelled, against its will, to be thecollective-bargaining representative of a unit of employ-ees. Accordingly, a labor organization may, even if it isthe incumbent representative of a bargaining unit, chooseto disclaim an interest in representing such employees.Little Rock Machinery Company, 107 NLRB 715 (1954).At the same time, a "disclaimer to be effective must beunequivocal and must be made in good faith," and an as-sertion by a union that it has abandoned its claim to rep-resentation will be rejected, "if the surrounding circum-stances justify an inference to the contrary," or if theunion's conduct is "inconsistent" with its alleged dis-claimer. Retail Associates., Inc., 120 NLRB 388, 391(1958). Thus, where for example, an employer seeks anelection so that its employees can vote on whether theywish to be represented by a union, a union's disclaimerof interest will not be honored and an election will beheld if it is shown that the union has not, in reality, aban-doned its recognitional objectives and has taken actions(such as picketing), which are inconsistent with its al-leged disclaimer. Gazette Printing Company, 175 NLRB1103 (1969).As a related matter, a union's request to withdraw itspetition for an election may be rejected if the withdraw-al, under the circumstances, would be prejudicial to theother parties in an election. In Mississippi Valley Structv r-al Steel Company, 115 NLRB 1288, fn. I (1956). the325 DECISIONS O)F NATI()NAI. LAH()OR RELATIONS B()ARDBoard refused to permit a union to withdraw its petitionfor an election where the withdrawal was filed 4 weeksafter the election and where it was not consented to bythe employer. In that case there was, of course, the pos-sibility that the employer would have won the electionand gained the benefits of a Certification of Resultswhich, pursuant to Section 9(c)(3) of the Act, wouldhave insulated it against another election in the bargain-ing unit for a 12-month period. In that case, the Boardstated:Furthermore, as it is clear that the Petitioner is con-tinuing its claim to represent the employees in thisproceeding, and has not unequivocally disclaimedany right of representation for this group, we findno basis for the withdrawal of the petition. Toallow such withdrawal under these circumstancesand at this stage of the proceeding would be inequi-table and prejudicial to other parties interested inthe election.In other circumstances too, a motion to withdraw apetition may be rejected. For example, in CarpenterBaking Company, Inc., 112 NLRB 289 (1955), a petitionhad been filed by the Bakery and Confectionery Work-ers, but two other unions intervened in the proceedingseeking to represent certain of the employees based ontheir own showings of interest. After the hearing washeld, but before a Board Decision was issued, the peti-tioner sought to withdraw its petition which was deniedby the Board. However, notwithstanding the denial ofthe application to withdraw the petition, the Board didpermit the petitioner to withdraw from the election withprejudice to its filing a new petition for a period of 6months. Therefore, in that case, although the Board re-fused to permit the petitioner to withdraw its petitionwhich would have adversely affected the rights of theintervening unions,4it also recognized that it should notforce the Bakery Workers to participate in an electionagainst its wishes.There is also another circumstance in which disclaim-ers have been rejected. In East Manufacturing Corpora-tion, 242 NLRB 5, 6 (1979), a petition was filed by aTeamsters union seeking to represent a group of employ-ees who already were represented by an unaffiliatedlabor organization, called the East Employees Associ-ation. During the representation case hearing, the incum-bent expressed its desire to disclaim interest in represent-ing the employees even though its contract with the em-ployer was in midterm and would have barred the Team-ster's petition. The Board, in rejecting the disclaimerstated:In our view the Regional Director mistakenlyconcludes that, absent evidence of collusion or an4 See also 4nheuser- Buch. Inc., 246 NLRB 29 (1979), and 14'aitherVane Outrear Corporation Inc., 233 NLRBH 414 (1977), where the Boardrefused to permit unions to withdraw their petitions where such w"ith-drawals would have adversely affected intervenors or other partiesCadmium & Nickel Plating. Division of Great Lakes Industir, , Inc. 124NLRB 353 (1959). cited by the Respondent is inapposite In that ciase adisclaimer of interest was rejected because the evidence showed that itwas not voluntarily madeagreement between the Petitioner and the Associ-ation, the disclaimer must be accorded legal effect.Such a result ignores both the peculiar circum-stances of this case and the compelling policy con-siderations which are a cornerstone of the statutoryscheme. The Board's contract-bar doctrine is in-tended to promote industrial stability between con-tractual parties and to afford employees a reason-able opportunity to change or eliminate their bar-gaining representative. Bargaining relationship sta-bility is no less a concern for management than it isfor labor organizations. Each party has substantialinvestments in the bargaining process and their in-vestments deserve, where practicable, both defer-ence and protection. Simply, to permit an incum-bent and vital labor organization to disavow itslawful contractual obligations when it is not defunctderogates our contract-bar doctrine.In light of the above, it is evident that, although alabor organization may voluntarily disclaim an interest inrepresenting a group of employees and may withdraw itspetition for certification, there are a number of excep-tions to this general rule. In my opinion, however, noneof the exceptions are applicable to the instant case.In the present matter, Local 806 which has not partici-pated in these proceedings from the outset of the hear-ing, has filed with the Regional Director for Region 22 adisclaimer of interest in representing the employees atthe Jersey City facility of the Hartz Mountain Corpora-tion. Also, it seeks to withdraw its petitions for certifica-tion and moves to withdraw its intervention in the peti-tion filed by District 65 wherein that union seeks to rep-resent the same group of employees. When the GeneralCounsel stated on the record that he does not object toDistrict 65's motion, it therefore follows that he also rep-resents that the Regional Director would, if the represen-tation cases were before him and not consolidated forhearing before me, approve Local 806's disclaimer andalso approve its request to withdraw its petitions and in-tervention in Case 22-RC-7803.There is no evidence in this record from which it maybe inferred that Local 806's disclaimer is not unequivocalor not voluntarily made. On the contrary, the disclaimeris consistent with Local 806's nonparticipation in thisproceeding and its apparent intent not to defend againstat least those allegations asserted against that labor orga-nization. While it is suggested by the Respondent thatLocal 806 has disclaimed interest simply because it doesnot have the financial resources to pursue the present liti-gation, this has not been shown to be the case.It also appears to me that approval of Local 806's dis-claimer would not be prejudicial to the other parties tothe election even though the election was held morethan 2 years ago. Obviously, it would not be prejudicialto District 65 which filed its own petition for an electionand which urges approval of the disclaimer. Also, asLocal 806 was the arithmetical winner of that electionand the Company received only one vote, it is difficultfor me to see any detriment to the company by permit-ting Local 806 to disclaim. Thus, unlike the situation inMississippi Valley Structural Steel Company, supra, where326 HARTZ MOUNTAIN CORP()RATIONthe company therein might have been the wxinner of theelection and, therefore. enjoyed the fruits of a Certifica-tion of Results of Election, that possibility is not presentin this case Moreover. if the disclaimer were to be ap-proved and another election held. Hartz Mountain wxouldreceive the benefit of having a second opportunity for itsemployees to vote against any union representation.Nor are the circumstances in this case even remotelyvsimilar to those inl East .MfunujfIcturig Corporation. supra.In that case, a disclaimer was rejected wsherc it swasmade by a viable incumbent labor organization having acontract which was in midterm and which, therefore,was a bar to the petition filed by a rival labor organiza-tion. Here, although Local 806 was in a sense an incum-bent union, it had achieved that status by virtue of un-lawful assistance and its contract with the Company wasdeclared unlasful.In summary, it is concluded that the disclaimer filedby Local 806 was voluntary and should be honoredTherefore, since Local 806 has effectively disclaimed aninterest in representing the employees of Hartz Mountainin the unit involved herein, it Swould be an anomaly tocertify it as the exclusive collective-bargaining repre-sentative even though it achieved a majority of the votescast in the election and even if the unresolved objectionsto the election were to be overruled.' Therefore, giventhe disclaimer, it is clear that the circumstances haveradically altered as one of the parties to the election now\seeks to withdraw from participation. Accordingly. inview of this substantial change in circumstances, it is myopinion and recommendation that the election held onApril 20, 1979, be declared a nullity and that anotherelection be held so that the employees can vote for oragainst the remaining parties (i.e., District 65 or the Em-ployer).6Further, in views of the fact that the originalelection was held more than 2 years ago, it is recom-mended that an election be held as expeditiously as possi-ble. In this respect, I reject as without merit, the Re-spondent's assertion that if an election is ordered, thereshould be a cooling-off period of at least 6 months.Because of the passage of time and the Respondent'sconcession that there has been substantial turnoveramong the employees in the voting unit, it is recom-mended that the eligibility date be revised and made cur-rent. The Interlake Steamship Co., a Division of PickandsMather & Co., 178 NLRB 128, 129 (1969).It also appears that, if Local 806's disclaimer of inter-est is approved and an election is held as recommendedabove, there would be insufficient reason to withhold ap-I In Nachman Corporatio, 131 NI RH i(81 (Iq1l, one of two compet-ing unions was permitted to wAithdrau from an electiion proceeding basedon its disclaimer (of interest een Ihough iI had obtained a majority of thevotes cast in a runoff electionSince Local 806 disclaims an interest in representing the employees.its name should not appear on the ballot. Also, as iI would he sirtuallyimpossible fior any other labor organization to intervene at this time. theemployees would vote as ito whether or not they wish to he representedby District 65 In Ihe latter regard. another union ,sould oinls he permit-led to have its name on the ballol If Its shwilng of interest predated iheapproval of the Stipulation for Certificatilon Lupon Consent Election.'Which took place o,i March 30, 1979 See Sec 11 2 2(c) elf the Natin;alLabor Relation, HBoard Ca'sehandhing Manual for Represcntation 'roceed-ings See also Liufin fIundric & .ahuohinm C(ornpuni. 81 Nl.RB 768. 77().771 (1949)proval of District 65's request to withdraw its unfairlabor practice charges in the present cases. It is evidentthat the fundamental problem in these cases is to resolvean unresolved question concerning representation and, asa matter of public policy. the sooner the employees havea free and unfettered right to vote on this question, thebetter. In my opinion, as against the rights of the em-ployees to freely exercise their franchise on this funda-mental issue, all other considerations of policy pale incomparison. Thus, although the Respondent asserts thatit should have the right to continue this litigation as ameans of proving its innocence, that process, even if theRespondent were ultimately to prevail, would serve todelay, for many years, the determination as to whetheror not its employees desire union representation. More-over, the withdrawal of all the charges and the com-plaint against the company would largely serve to "vin-dicate" its position and nothing would preclude the Re-spondent from notifying its employees or the public atlarge that the charges were withdrawn and that it wasnot guilty of the allegations made against it. Indeed noth-ing contained in this recommended Order can or shouldbe construed as stating or implying, in any way, that theRespondent was guilty of any improper conduct as al-leged either by the General Counsel in the consolidatedcomplaint or by District 65 in its objections to the elec-tion. 7In view of the above, it hereby is recommended thatDistrict 65's motion be granted in its entirety. Accord-ingly, I make the following recommended:ORDER"1. That the disclaimer of interest filed by Local 806,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, be and it herebyis approved2. That the request by Local 806 to withdraw its peti-tions in Cases 22-RC-7753 and 22 RC-7754 and its in-tervention in the petition filed by District 65 in Case 22-RC-7803, be and it hereby is approved with prejudice.3. That the election held on April 20, 1979, be and ithereby is declared a nullity.4. That Case 22-RC-7803 be severed and remanded tothe Regional Director for Region 22 for the purpose ofholding forthwith an election based on the Stipulationfor Certification Upon Consent Election approved onMarch 30, 1979.9'he Respondenlti' suggestll that District 65 and the General Coun-sel reimburse it for attorney's fees and expenses resulting from defendingthese wilhdrawn charges is. in my opinion. without precedent or Justlfi-catiiln The Respondent concedes that it w'ould not be a qualified applicant under the Equal Access to Justice Act, 94 Stat 2325 See FederalRegister, 46 FR 189 (September 10. 1981), foir rules promulgated by theBoard pursuant to that Act" In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Ltahor Relationts Hoard. the find-ings, conclusions, and recommended Order herein shall. as provided inSec 10(2 48 of the Rules and Regulations, he adopted by the Board andbecome its findings. conclusions. and Order. and all objections theretoshall he deemed wsaived for all purpos,esi is recommended that the eligibiliht date for the electiorn he the lastpas roll period inmntcdiitels prcteding the date of this recommended()rder Also it is rcontmmnended that a reised and updated fL -cebloAr lis,he supplied to District 65. tIA 5W327 DFlCISIONS OF NATIONAL LABOR RELATIONS BOARD5. That the request by District 65, U.A.W., to with-draw its charges in Cases 22-CA-9106 and 22-CA-9588be and it hereby is granted.6. That the consolidated complaint in Cases 22-CA-9106 and 22-CA-9588 be and it hereby is dismissed in itsentirety and that the record in this matter is closed.328